OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 20, 1954. In this proceeding to discipline the respondent for professional misconduct, petitioner moves to confirm the report of the special referee and respondent cross-moves to “disavow” said report.
The special referee sustained a charge of misconduct alleging that respondent engaged in conduct involving, inter alia, his execution of a warranty deed purporting to convey real property to third parties without notifying his former wife, a tenant in common, of the sale.
After reviewing all of the evidence, we agree with the findings of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm *58the special referee’s report is granted and respondent’s cross motion to “disavow” said report is denied.
In determining an appropriate measure of discipline to be imposed, we are mindful that the circumstances which existed at the time of the conveyance mitigate the misconduct. In addition, respondent’s former wife was compensated for any loss she might have suffered. Accordingly, respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.